DETAILED ACTION
The communication dated 2/10/2022 has been entered and fully considered.
Claims 4-5 were canceled. Claims 1, 6, and 8 were amended. Claims 1-3 and 6-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2/10/2022, with respect to claims 1-5 and 16 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-5 and 16 have been withdrawn.
Applicant’s arguments, see pages 7-8, filed 2/10/2022, with respect to claims 6-7 and 17 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 6-7 and 17 have been withdrawn.
Applicant’s arguments, see page 7, filed 2/10/2022, with respect to claims 8-9 and 18 have been fully considered and are persuasive.  The dependency objections of claims 8-9 and 18 have been withdrawn.

Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Park et al. U.S. Publication 2015/0257627, the closest prior art, differs from the instant claims in failing to teach that the controller is configured to operate the heat pump to exchange heat between the evaporator and washing water in the sump prior to draining washing water from the sump. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Park as claimed.
Claims 2-3, 6-9, and 16-18 are allowed as they are dependent upon allowed claim 1.
As for claim 10, Park et al. U.S. Publication 2015/0257627, the closest prior art, differs from the instant claims in failing to teach a controller configured to control the heat pump to thereby increase a temperature of washing water in the washing water storage unit. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Park as claimed.
Claims 11-15 are allowed as they are dependent upon allowed claim 10.
As for claim 19, Park et al. U.S. Publication 2015/0257627, the closest prior art, differs from the instant claims in failing to teach a controller configured to control the heat pump to thereby increase a temperature of washing water in the washing water storage unit. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Park as claimed.
Claim 20 is allowed as it is dependent upon allowed claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711